           Case 7:19-cv-03858-KMK Document 10 Filed 10/27/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
 YONKERS CENTRAL AVENUE SNACK
 MART, INC.,

                                 Debtor.


 JOHN MORGAN and BARR & MORGAN,

                              Appellants,
                                                             No. 19-CV-3858 (KMK)
 v.
                                                            ORDER OF DISMISSAL
 YONKERS CENTRAL AVENUE SNACK
 MART, INC.,

                               Appellee.



KENNETH M. KARAS, United States District Judge:

          John Morgan and Barr & Morgan (collectively, “Appellants”), appeal an Order of the

United States Bankruptcy Court for the Southern District of New York. (Dkt. No. 1.) On

September 27, 2019, following a lack of activity, the Court issued an Order To Show Cause as to

why the Action should not be dismissed for failure to prosecute. (Dkt. No. 6.) In response, Barr

& Morgan requested a 180-day stay “in order to conclusively determine whether the issues

presented [had] become moot.” (Dkt. No. 7 at 1.) On October 4, 2019, the Court granted a 90-

day stay. (See Dkt. No. 8.) Following another lack of activity, on March 9, 2020 the Court

issued a second Order To Show Cause by March 23, 2020 as to why the Action should not be

dismissed for failure to prosecute. (Dkt. No. 9.) Appellants have made no filings since that date,

nor have they otherwise communicated with the Court.
           Case 7:19-cv-03858-KMK Document 10 Filed 10/27/20 Page 2 of 3




         This Court has the authority to dismiss a case for failure to prosecute. See Fed. R. Civ. P.

41(b). Rule 41(b) of the Federal Rules of Civil Procedure provides that a case may be

involuntarily dismissed if a plaintiff “fails to prosecute or to comply with these rules or a court

order.” See id. Although Rule 41(b) expressly addresses a situation in which a defendant moves

to dismiss for failure to prosecute, it has long been recognized that a district court has the

inherent authority to dismiss for failure to prosecute sua sponte. See LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630 (1962)).

         While dismissal under Rule 41(b) is subject to the sound discretion of the district courts,

see U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 250–51 (2d Cir. 2004), the Second

Circuit has stated that a Rule 41(b) dismissal is a “harsh remedy to be utilized only in extreme

situations,” see LeSane, 239 F.3d at 209 (quotation mark omitted) (quoting Theilmann v. Rutland

Hosp., Inc., 455 F.2d 853, 855 (2d Cir. 1972)). Before exercising its discretionary authority to

dismiss for failure to prosecute, a district court should consider the following factors:

         [1] the duration of the plaintiff’s failures, [2] whether plaintiff had received notice
         that further delays would result in dismissal, [3] whether the defendant is likely to
         be prejudiced by further delay, [4] whether the district judge has take[n] care to
         strik[e] the balance between alleviating court calendar congestion and protecting a
         party’s right to due process and a fair chance to be heard . . . and [5] whether the
         judge has adequately assessed the efficacy of lesser sanctions.

Wood v. City of N.Y., No. 05-CV-2894, 2007 WL 2049686, at *1 (S.D.N.Y. July 13, 2007)

(alterations in original) (quotation marks omitted) (quoting LeSane, 239 F.3d at 209); see also

Hibbert v. Apfel, No. 99-CV-4246, 2000 WL 977683, at *2 (S.D.N.Y. July 17, 2000) (same). No

single factor is dispositive. See Nita v. Conn. Dep’t of Envtl. Prot., 16 F.3d 482, 485 (2d Cir.

1994).




                                                   2
          Case 7:19-cv-03858-KMK Document 10 Filed 10/27/20 Page 3 of 3




       The Court concludes that these factors weigh in favor of dismissing Appellants’ Action.

Appellants were ordered twice to show cause as to why the Action should not be dismissed for

failure to prosecute. (Dkt. Nos. 6, 9.) While Appellants replied in October 2019 to the first

Order to Show Cause, (Dkt. No. 7), they made no filings when their requested stay ended.

Further, Appellants have not complied with the Order To Show Cause, which was issued more

than seven months ago. (Dkt. No. 9.) Accordingly, Appellants’ Action is dismissed without

prejudice for failure to prosecute. See Savatxath v. City of Binghamton, No. 12-CV-1492, 2013

WL 4805767, at *1 (N.D.N.Y. Sept. 9, 2013) (dismissing case for failure to prosecute after the

plaintiff “neglected to comply with an order . . . requiring him to notify the court . . . as to why

th[e] action should not be dismissed for failure to prosecute”); Djokovic v. U.S. Justice Dep’t,

No. 07-CV-2608, 2008 WL 3200191, at *1–2 (E.D.N.Y. Aug. 6, 2008) (dismissing case for,

among other reasons, failure to prosecute where the plaintiffs were ordered to submit a letter

stating “whether [they] intend[ed] to proceed with th[e] action,” but plaintiffs failed to submit

such a letter); Lopez v. Catholic Charities of the Archdiocese of N.Y., No. 00-CV-1247, 2001 WL

50896, at *4 (S.D.N.Y. Jan. 22, 2001) (dismissing for failure to prosecute where plaintiff “ceased

to prosecute [the] action at all” for three months).

SO ORDERED.


Dated: October 27, 2020
       White Plains, New York
                                                    ________________________________
                                                    KENNETH M. KARAS
                                                    UNITED STATES DISTRICT JUDGE




                                                  3
